                                                                       FILIG
                                                             U.S.ADiSTRiCT          COURT
                                                                   ■ !r ! to - • * f,"'
                                                                 '•V U LI*-' O i I-*. u"i .
            IN THE UNITED STATES DISTRICT COURT FOR THE'
                     SOUTHERN DISTRICT OF GEORGIA
                                                            Z015NOV2I
                              AUGUSTA DIVISION


VICTORIA ALLEN,                                            CLERK
                                                               SO.Oijl. or
      Plaintiff,

            V.                                       CV 119-123


MICHAEL COLEMAN, Individually,
and BLUEGRASS MATERIALS
COMPANY, LLC,


      Defendants.




                                  ORDER




     Before the Court is the Parties and Martin Marietta Materials

Inc.'s ("MMM") {collectively, "Movants") motion to substitute MMM

in place of Defendant Bluegrass Materials Company, LLC ("BGM").

(Mot. to Substitute Def., Doc. 19.)           According to Movants, before

Plaintiff filed this lawsuit, MMM acquired BGM.^                (Id. at 1.)

Because MMM acquired BGM, Movants agree that "MMM, not BGM, is the

proper party to this action."         (Id.)

      Movants invoke Federal Rule of Civil Procedure 25(c) as the

basis for the Court's authority to substitute MMM for BGM.                         Rule

25(c) provides that "[i]f an interest is transferred, the action

may be continued by or against the original party unless the court,

on motion, orders the transferee to be substituted in the action


^ MMM acquired BGM on April 27, 2018; the incident giving rise to the present
dispute occurred on August 20, 2018; and Plaintiff filed this lawsuit in state
court on July 2, 2019.   (Id.; Doc. 1-1, at 4.)
or joined with the original party."                Rule 25(c), however, ''applies

only to transfers of interest occurring during the pendency of

litigation       and   not   to    those   occurring       before    the   litigation

begins."     Andrews v. Lakeshore Rehab. Hosp., 140 F.3d 1405, 1407

(11th Cir. 1998) (citing Nat^l Indep. Theatre Exhibitors, Inc. v.

Buena Vista Distribution Co., 748 F.2d 602, 610 (11th Cir. 1984);

Mizukami    v.    Buras,     419   F.2d    1319,    1320   (5th     Cir.   1969)   (per

curiam)).

     Here, Movants are clear that the transfer of interest occurred

before this litigation.            Accordingly, Rule 25(c) is inapplicable,

and the Court DENIES the motion (Doc. 19).                   The proper procedure

to substitute MMM for BGM is for Plaintiff to amend her complaint

under Rule 15 naming the correct party.                    Because Defendants and

MMM consent to the substitution (see Mot. to Substitute Def., at

1), the Court allows Plaintiff SEVEN (7) DAYS from the date of

this Order to file a motion for leave to file her second amended

complaint naming the proper party.             Within the motion for leave to

file. Plaintiff may address any matters related to amending the

complaint requiring the Court's attention.                 If the motion for leave

to file lacks express consent from Defendants and MMM, the Court

will allow time to respond as provided by the Local Rules.                         Once

the Court resolves the party-substitution matter, the Court will

address the pending motion to remand (Doc. 13).
    ORDER ENTERED at Augusta, Georgia, thisg?^^ day of November,
2019.



                             J. RAWD^ ^ALL, C^EF JUDgE
                             UNITEDySTATES DISTRICT COURT
                             SOUTBERN DISTRICT OF GEORGIA
